Citation Nr: 0020724	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  99-07 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision of the RO.  

In August 1996, the Board denied the veteran's claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD.  The United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals) (hereinafter referred to as "the 
Court") affirmed this decision in May 1998.  The veteran was 
notified of this determination, but did not file a timely 
appeal.  Accordingly, the issue on appeal has been 
recharacterized as shown on the previous page.  



REMAND

As noted hereinabove, in August 1996, the Board denied the 
veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD; the Court affirmed 
this decision in May 1998.  The veteran was notified of this 
determination, but did not file a timely appeal.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999); See also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In Graves v. Brown, 8 Vet. App. 522 (1996), the United States 
Court of Appeals for Veterans Claims extended the Robinette 
analysis to situations where new and material evidence is 
needed to complete an application for VA benefits.  The Court 
in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."

Graves, 8 Vet. App. at 525.

In this instance, the evidence of record, specifically 
correspondence from the veteran received in August 1999 
indicates that he is receiving treatment for PTSD at VA 
facilities in Winston Salem and Greensboro, North Carolina.  
Copies of these treatment records are not associated with the 
claims folder.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to notify the veteran of the necessity of 
providing statements from any doctor or 
other competent evidence which will 
support his claim.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After securing all 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records, including those from the VA 
Clinic in Winston Salem and the 
Greensboro Vet Center.  

3.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




